BY THE COURT.
Epitomized
Opinion.
Action by Waymire, a citizen and taxpayer, to enjoin Board of Education of Randolph Township from proceeding with sa’e of bonds for remodeling High School building. Common Pleas rendered judgment for Board which based its action on the emergency produced, under 7630-1 GS., of a fire in the school building. Insurance Co. paid fire loss of $1,309. Board ordered $30,000 worth of bonds issued. Court of Appeals, in affirming the judgment, held:
1. “If this were an open question, the members of this court would be strongly inclined against the expenditure of so large an amount of money for the rehabilitation of this High- School building’ under the circumstances. The legislature had, however, conferred broad powers upon boards of education, and the Supreme Court has in numerous cases held that the discretion conferred upon boards of *754education is not reviewable by the court except where they have exceeded the regular limitations, or where there is a gross abuse-of discretion, or fraud. We are unable to find from the evidence that the members of the Board acted fraudulently, or were guilty of such gross abuse of discretion as to justify the court in setting aside the proceedings upon that ground.”
Attorneys — B. B. Harlan, for Waymire; Iddings & Iddings and R. E. Hoskot, for Board of Education.